— Appeal by defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered August 23, 1984, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to defendant’s contentions, the eyewitness identification evidence adduced at bar was sufficient to establish his guilt beyond a reasonable doubt (see, People v Bauer, 113 AD2d 543; People v Bigelow, 106 AD2d 448, 449). The complainant testified that at approximately 3:00 p.m., in the afternoon, she was accosted from behind by an assailant whose face she viewed from a distance of inches. The events surrounding the complainant’s subsequent identification of the defendant were fully presented for the jury’s consideration. The jury resolved the issue in favor of the People and we decline to disturb its conclusion in this regard. It is well settled that " '[t]he accuracy of an eyewitness identification presents an issue of fact for jury resolution’ ” (People v Bigelow, supra, at p 449).
Finally, the defendant’s remaining contentions in respect to the court’s charge have not been preserved for our review as a matter of law. Mangano, J. P., Weinstein, Lawrence and Kooper, JJ., concur.